In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                                 No. 11-707V
                                              (Not to be Published)

*********************
BOYNE WOLF BARONE, as            *
Conservator of Person and Estate *
of, JOAN NOVARRO,                *
                                 *                                 Special Master Corcoran
                                 *
              Petitioner,        *                                 Filed: October 31, 2016
                                 *
v.                               *                                 Decision; Attorney’s Fees and
                                 *                                 Costs; Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH              *                                 Guillain-Barré Syndrome (“GBS”).
AND HUMAN SERVICES,              *
                                 *
              Respondent.        *
                                 *
*********************

Rene Gentry, George Washington University Law School Vaccine Injury Clinic, Washington,
DC, for Petitioner,

Lisa Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                             ATTORNEY’S FEES AND COSTS DECISION1

       On October 25, 2011, Joan Novarro filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”) alleging that she developed
Guillain-Barré Syndrome (“GBS”) after her receipt of the influenza (“flu”) vaccine on October 31,
2008.2 Petition at 1(ECF No. 1). Thereafter, on January 30, 2014, Respondent filed a supplemental

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
Rule 4(c) Report requesting that I rule on the existing record. I did so, and ruled in Petitioner’s
favor. ECF No. 58. After litigating one component of the damages award, the parties filed a proffer
on July 14, 2016. ECF No. 97. I subsequently issued a decision on July 19, 2016, concluding that
the proffer was reasonable, and adopting it as my decision awarding Petitioner damages. ECF No.
98.

        Petitioner filed a motion for attorney’s fees and costs, dated October 19, 2016. See ECF
No. 104. Due to a small error in calculating the student attorney hours, Petitioner filed an amended
motion for attorney’s fees and costs, dated October 21, 2016. ECF No. 105. Petitioner requests
reimbursement of attorney’s fees and costs in the amount of $106,109.49. Id. Of that total amount,
Petitioner requests reimbursement of $3,692.35 for personal costs expended. Petitioner requests
the remaining $102,417.14 be reimbursed for attorneys’ fees and costs. Respondent filed a
response indicating she had no objection to the amount sought, concluding the amount was
reasonable. ECF No. 106.

       I approve the requested amounts for attorney’s fees and costs as reasonable. Accordingly,
I award a total of $102,417.14 as a lump sum in the form of a check jointly payable to Petitioner
and Petitioner’s counsel, Renee Gentry, Esq. I award separate costs payable to Bonye Wolf Barone
as Conservator of the Person and Estate of Joan Novarro in the amount of $3,692.35. In the absence
of a motion for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL
ENTER JUDGMENT in accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2